Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Share Option Agreement between ANADIGICS, Inc. and Mario A. Rivas dated February 1, 2009 of our reports dated February 27, 2009, with respect to the consolidated financial statements and schedule of ANADIGICS, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2008, and the effectiveness of internal control over financial reporting of ANADIGICS, Inc. filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP MetroPark,
